DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, drawn to an apparatus for detecting a biomarker (claims 1-16), in the reply filed on 15 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Based on the amendments made to the claims, claims 17-18 are included as part of the elected invention. Claims 1-18 are pending and subject to examination on the merits.
The reply filed on 15 December 2021 failed to elect a species from species group A. During a telephone conversation with David Powsner on 18 February 2022, a provisional election was made without traverse to prosecute the species of an electrical signal, relevant to claims 3 and 13. Affirmation of this election must be made by applicant in replying to this Office action.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Cited foreign patent documents 1-4 of the information disclosure statement filed 16 February 2022 are duplicate references. Foreign patent documents 1-2 are cited as foreign patent documents 1-2 in the information disclosure statement filed 2 November 2021. Foreign patent documents 3-4 are cited as foreign patent documents 1-2 in the information disclosure statement filed 11 June 2021.
Drawings
The drawings are objected to because they are in color, but no petition to accept the color drawings has been filed yet.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see p. 15, 19, and 23). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 2-6, 9, and 13-17 are objected to because of the following informalities:  
In claims 2-6 and 13-16, please change the semi-colon after the preamble to a comma.
In claim 9, “accord go” in line 1 should be “according”.
In claim 16, “one ore more” in line 8 (third to last line) should be “one or more”.
In claim 17, “one ore more” in line 11 (second to last line) should be “one or more”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a droplet harvester that converts breath vapor from a user to an exhaled breath condensate (EBC) fluid droplet to form a fluid sample” in claims 6 and 18. The limitation meets the three-prong test as follows:
The generic placeholder is “droplet harvester”.
The functional language that modifies the generic placeholder is “that converts breath vapor from a user to an exhaled breath condensate (EBC) fluid droplet”.
The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. No structural limitations are provided in the claim for performing the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, the droplet harvester is interpreted as a structure that includes at least one of a hydrophobic field and hydrophilic channels as recited in claim 7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8-11, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 recites the limitation "the insoluble testing area" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the insoluble testing area" is read as "an insoluble testing area".
Claim 8 depends on itself which renders the claim indefinite because the scope of the claim is unclear. Additionally, numerous issues arise regarding lack of antecedent basis. For examination purposes, the claim is read as depending on claim 7 which recites the biomarker testing zone.
Claim 9 recites the limitation "the sample source" in the last line.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 depends on itself which renders the claim indefinite because the scope of the claim is unclear. Additionally, numerous issues arise regarding lack of antecedent basis. For examination purposes, the claim is read as depending on claim 9 which recites the sample pad and the conjugate release pad.
Claim 10 recites the limitation "the fluid dam" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the fluid dam” in line 2 is read as “the fluid dam member disposed between the sample pad and the conjugate release pad”.
Claim 10 recites the limitation "the fluid dam member" in line 3.  There is insufficient antecedent basis for this limitation in the claim if the claim is read as depending on claim 9. Claim 10 previously refers to “a fluid dam member disposed between the sample pad and the conjugate release pad” and claim 8 refers to “a fluid dam member disposed between the droplet harvester and the biomarker testing zone”. It is unclear which fluid dam member is being 
Claim 13 recites the limitation "the analyte-specific biomarker" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that applicant intends to recite “the analyte-specific bioreceptor”. For examination purposes, the limitation "the analyte-specific biomarker" is read as “the analyte-specific bioreceptor”.
Claim 13 recites the limitation "the biomarker" in the last line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the biomarker” references “the analyte-specific biomarker” as previously recited in claim 13, “the biomarker analyte” as recited in claims 12-13, “the second biomarker” as recited in claims 7 and 12, or “a first biomarker” as recited in claim 1. For examination purposes, “the biomarker” is read as any biomarker.
Claim 14 recites the limitation "the insoluble testing area" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the insoluble testing area" is read as "an insoluble testing area".
Claim 15 recites the limitation "the testing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the probabilistic analysis of the one ore more biometric parameters" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. The claim at lines 6-7 recites the limitation “probabilistic analysis applied by a microprocessor …” but does not specify that the probabilistic analysis is of the one or more biometric parameters.

Regarding claims 16-17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, “a virus infection” introduced by the phrase “such as” will be interpreted as merely exemplary of the remainder of the claim, and therefore not required.
Claim 17 recites “An apparatus according to claim 1, comprising: …”. It is unclear whether applicant intends for the apparatus of claim 1 to further comprise “at least one processor; and at least one memory including computer code”. It is suggested that “An apparatus according to claim 1, comprising: …” be amended to recite “An apparatus according to claim 1, further comprising: …” if this is consistent with applicant’s intended meaning. For examination purposes, “the apparatus” in line 5 is interpreted to comprise the limitations of claim 1 and to further comprise “at least one processor; and at least one memory including computer code”.
Claim 17 recites the limitation "the probabilistic analysis of the one or more biometric parameters" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The claim at lines 9-10 recites the limitation “applying probabilistic analysis to determine …” but does not specify that the probabilistic analysis is of the one or more biometric parameters.

Claim 18 recites the limitation "the biometric parameter" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which of “the one or more biometric parameters” is being referenced by “the biometric parameter” in the case where there is more than one biometric parameter. For examination purposes, “the biometric parameter” is read as “the one or more biometric parameters”.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are analyzed according to MPEP 2106 as follows:

Step 1 – Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter)?
Yes, the claim is drawn to a machine.

Step 2A is a two-prong inquiry.
Prong 1 – Does the claim recite a judicial exception?
Yes, the claim recites: “receiving the one or more biometric parameters”, which involves receiving information and is thus considered a mental process, “applying probabilistic analysis”, which is considered a mathematical calculation, and “to determine if at least one physiological 

Prong 2 – If the claim recites a judicial exception, does the claim recite additional elements that integrate the judicial exception into a practical application? 
No, the judicial exception is not integrated into a practical application. In order for the judicial exception to be integrated into a practical application, the claims must recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
The claim recites additional elements since the apparatus further comprises at least one memory and at least one processor in addition to the dissolvable EBA sample collector film recited in claim 1. While the apparatus includes the dissolvable EBA sample collector film recited in claim 1, this is not considered using a judicial exception in conjunction with a particular machine or manufacture that is integral to the claim because the claim does not clearly integrate the judicial exception with the film. The claim recites that the at least one memory is configured to, with the at least one processor, “cause the apparatus to perform” the judicial exception and is not specific as to which structural components perform the steps. Therefore, the film as claimed is not considered to play a significant role in performing the claimed steps and does not clearly apply, rely on, or use the judicial exception. The film is then not considered to integrate the judicial exception into a practical application nor to add significantly more than the judicial exception. Consequently, the claim does not meaningfully apply the judicial exception in 

Step 2B – If the claim is directed to a judicial exception, does the claim provide an inventive concept other than the judicial exception?
No, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
According to MPEP 2106.05, elements that are well-understood, routine, and conventional in the prior art must be considered widely prevalent or in common use in the relevant industry and must be based on factual determination. Factual determination includes a description of what is routine and conventional in the prior art in the background of a Patent or Patent Application publication or a journal review article detailing the prior art.
In addition to the reasons set forth above under Step 2A, Prong 2, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of a dissolvable EBA sample collector film is considered routine and conventional in the prior art according to Bhardwaj et al. (Journal of Hazardous Material, 2021). Bhardwaj et al. teach that use of a gelatin filter, which can be easily dissolved, is the most commonly used filter for sampling aerosols such as viral aerosols (p. 9, section 4.3). While Bhardwaj et al. is not considered prior art, Bhardwaj et al. establish that it was routine and conventional at the time of filing to use a dissolvable EBA sample collector film, such as a gelatin filter, by citing Zhao et al. (2014) and Li et al. (2018) which are prior art.
Furthermore, the inclusion of the at least one memory and the at least one processor configured to cause the apparatus to implement the judicial exception does not amount to more 
Therefore, the additional elements, taken individually and in combination, do not result in significantly more than the judicial exception.

Conclusion of Eligibility Analysis
Thereby, concluding the eligibility analysis, claim 17 does not amount to more than the judicial exception of the abstract ideas of “receiving the one or more biometric parameters”, categorized as a mental process, “applying probabilistic analysis”, categorized as a mathematical calculation, and “to determine if at least one physiological change threshold has been exceeded”, categorized as a mental process. Claim 17 is thus rejected as being drawn to patent ineligible subject matter.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chou et al. (WO 2017/048881 A1). 

Regarding claim 2, Chou et al. teach the dissolvable EBA sample collector film including a first reagent that reacts with at least one constituent of the captured particulate in a detection reaction that detects the first biomarker (e.g., reagents of storage site or binding site are on the surfaces of the plates, Figs. 16-18; p. 7, lines 21-27; p. 8, lines 6-8).
Regarding claim 3, Chou et al. teach that the detection reaction generates at least one of a change in an optical signal and an electrical signal dependent on the first biomarker (p. 15, lines 32-34; p. 49, lines 19-24; p. 107, lines 13-32).
Regarding claim 4, Chou et al. teach the first reagent bound to a first nanoparticle and held in place at an insoluble testing area (p. 11, line 21; p. 112, lines 17-18).
Regarding claim 5, Chou et al. teach the sample is vapor condensate such as exhaled breath condensate (abstract; p. 21, lines 11-13). The sample includes analyte such as non-soluble particulates, e.g., p. 5, lines 18-19, and droplet particulates, e.g., p. 21, lines 15-19. Chou et al. teach the dissolvable EBA collector film includes a tacky surface that adheres to and captures the non-soluble particulates and water-soluble bulk in order to capture droplet particulates (e.g., see Fig. 1).

Regarding claim 17, Chou et al. teach using a droplet harvester that converts breath vapor to a fluid droplet to form a fluid sample and a testing system having a biomarker testing zone that receives the fluid sample to detect one or more biometric parameters (plate on which breath condenses into EBC, p. 21, lines 16-18). Chou et al. teach the probabilistic analysis is applied to the one or more biometric parameters to determine if the at least one physiological change threshold has been exceeded dependent on the probabilistic analysis of the one or more biometric parameters (p. 139, lines 9-32). Although Chou et al. do not specifically teach that probabilistic analysis is of one or more biometric parameters detected from both the captured particulates and the fluid sample, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus.  The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. Chou et al. teach the same apparatus as required by the claims that is capable of performing . 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2022/0034854 A1, which claims the benefit of U.S. Provisional Application 62/891954, filed Aug. 26, 2019).
Chen et al. teach an apparatus for detecting a biomarker, comprising: an aerosol particulate testing system that tests exhaled breath aerosol (EBA) from airway linings of a user to detect a first biomarker (abstract; para [0006]; para [0015]). The aerosol particulate testing system includes a dissolvable EBA sample collector film that captures EBA particulate (EBA sample capture component 108 may be a dissolvable filter material, para [0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2022/0034854 A1, which claims the benefit of U.S. Provisional Application 62/891954, filed Aug. 26, 2019) in view of Hunt et al. (US 2008/0214947 A1).
Chen et al. teach an apparatus according to claim 1, further comprising a droplet harvester that converts breath vapor from a user to an exhaled breath condensate (EBC) fluid droplet to form a fluid sample (e.g., tubing 109 with chilling component that facilitates condensation of volatile compounds in the exhaled breath which are also collected in the liquid 
Chen et al. fail to teach that the droplet harvester includes at least one of a hydrophobic field that receives the breath vapor and forms the fluid droplet from the received breath vapor and hydrophilic channels that receive the fluid droplet and channel the fluid droplet towards a fluid sample testing system.
Hunt et al. teach an apparatus for analyzing EBC comprising a droplet harvester that converts breath vapor from a user to an EBC fluid droplet to form a fluid sample (condenser or condensate chamber, para [0008]-[0009]). Hunt et al. teach the droplet harvester including a hydrophobic field that receives the breath vapor and forms the fluid droplet (e.g., the surface condensation chamber may be coated with TEFLON coating which is hydrophobic, repelling accumulated EBC off the surface readily as it accumulates, allowing for faster movement of EBC from the condenser surface into the collection chambers, para [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the droplet harvester of Chen et al. to include a hydrophobic field as in Hunt et al. because doing so would allow the accumulated EBC to move faster to the sample capture component. (Hunt et al., para [0037]). One having ordinary skill in .

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2022/0034854 A1, which claims the benefit of U.S. Provisional Application 62/891954, filed Aug. 26, 2019) in view of Hunt et al. (US 2008/0214947 A1) as applied to claim 7 above, and further in view of MacLean et al. (US 2019/0317115 A1), Wong et al. (US 2004/0019301 A1), and Guan et al. (US 2001/0023076 A1).
Chen et al. in view of Hunt et al. teach an apparatus according to claim 7, but fail to teach a fluid dam member disposed between the droplet harvester and the biomarker testing zone, wherein the fluid dam member includes at least one of a removable moisture resistant sheet member and a dissolvable film. 
Chen et al. in view of Hunt et al. fail to teach the fluid sample testing system comprising a fluidic lateral flow assay including a sample pad, a conjugate release pad, a flow membrane and an adsorbent pad.
Chen et al. in view of Hunt et al. fail to teach a fluid dam member between the sample pad and the conjugate release pad, wherein the fluid dam includes a pull tab structure.
MacLean et al. teach a point-of-care lateral flow assay cartridge comprising a test strip and connected to a capillary tube to receive a sample (abstract; para [0010]; para [0014]; para [0027]; para [0081]). The test strip is disposed within the cartridge to perform a lateral flow assay (para [0027]). The test strip comprises a sample pad that receives the fluid sample, a conjugate release pad, a flow membrane and an adsorbent pad for receiving the fluid sample to 
The apparatus of MacLean et al. is a fluidic biosensor that receives the fluid sample potentially containing a biomarker analyte and includes a bioreceptor area functionalized with a bioreceptor specific to a potential analyte in the fluid sample (antibodies, capture agent or antigen, para [0099]-[0100]), and a transducer that generates a readable signal depending on a change in the bioreceptor area in response to receiving the analyte in the fluid sample (labelling agents, optical system detects signal, para [0099]-[0100]; para [0028], [0118]).
MacLean et al. teach the analyte-specific bioreceptor includes a reagent that creates a detection reaction with the biomarker analyte (e.g., antibodies, capture agent or antigen, para [0099]-[0100]). MacLean et al. teach the fluidic biosensor generates an optical signal dependent on the biomarker (para [0099]-[0100]; para [0028], [0118]).
MacLean et al. teach the reagent is held in place at an insoluble testing area (e.g., the reaction zones 22 can be made by immobilizing a capture agent or an antigen in a small area on the reaction membrane 21, para [0100]). MacLean et al. teach the label or tagging agent selectively binds to the reagent that is located at the reaction zones 22 (para [0105]). The label or tagging agent can be a nanoparticle (para [0163]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the lateral flow assay device of MacLean et al. as the diagnostic device of Chen et al. because Chen et al. is generic with respect to the type of diagnostic devices that can be incorporated into the apparatus and one would be motivated to use the appropriate diagnostic device for detection of the desired biomarker and for optimized 
Wong et al. teach a fluidic lateral flow assay (abstract; Figs. 1, 2A-2C) for detecting analytes in a fluid biological sample (para [0028]) including a sample pad that receives the fluid sample, a conjugate release pad, a flow membrane and an adsorbent pad for receiving the fluid sample to detect a biomarker (e.g., para [0058]-[0060], Figs. 2A-2B). Wong et al. teach a fluid dam member disposed between the sample pad and flow membrane (shield 49, para [0060], Fig. 2C). The shield of Wong et al. acts to stop the migration of the sample fluid until the shield is removed, which is important for tests in which start time is critical or for practical purposes when it is preferable to delay the start of the test (para [0060]). As such, Wong et al. teach that the fluid dam member can be removed to allow the flow of the fluid sample from the sample pad. Wong et al. do not specifically teach the fluid dam member disposed between the sample pad and the conjugate release pad, but disclose that the shield may be applied to any of the embodiments disclosed. Wong et al. fail to teach the fluid dam member including a pull tab structure to enable a user to remove the fluid dam member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Chen et al. in view of Hunt et al. in further view of MacLean et al. a fluid dam member disposed between the sample pad and the flow membrane that can be removed by a user to allow the flow of the fluid sample from the sample pad as in Wong et al. since doing so would be advantageous in applications where start time is critical or where it is preferable to delay the start time of the test (Wong et al., para 
Guan et al. teach a fluidic lateral flow assay for detecting analytes (para [0052]-[0055]) in a fluid biological sample (abstract, para [0019], [0058], para [0035]-[0036]) comprising a chromatographic element, an absorbent pad, and a separator (para [0014]-[0015], e.g., Figs. 1-4). The separator can be a fluid-impermeable barrier, semi-permeable membrane, a material which dissolves over time upon exposure to an aqueous solution, and the like that can be removed by pulling the separator entirely from the assay device, or it can be partially removed (para [0014]), reading on a fluid dam member that includes at least one of a removable moisture sheet member and a dissolvable film. The separator has a protruding end that can be pulled to remove the separator (e.g., see para [0066], [0068], [0070], Figs. 1-4), thereby reading on a pull tab structure. Guan et al. teach an embodiment of the fluidic lateral flow assay in a casing wherein portion 85 of the separator protrudes from casing 18 to facilitate the removal of the separator during operation of the assay device (para [0064], Fig. 1B).

Regarding claim 11, MacLean et al. teach an electronic reader that is coupled to the test cartridge (para [0028], [0033], [0084]) and that comprises at least one photoemitter and one photodetector, wherein the photoemitter emits radiation towards the biomarker testing zone and the photodetector receives radiation from the biomarker testing zone (e.g., LED 236 and photodetector 238, para [0142], Fig. 10).
Regarding claim 15, MacLean et al. teach the electronic reader or device wirelessly communicates detection of a biomarker to a wireless receiver (the communication module is adapted to use a Bluetooth or WiFi communication protocol, para [0034]; the electronic reader 250 can use the display 244 to communicate to the user 248 when a test has started, what the test progress is and if any errors occur. Other methods of notification include sound (through the speaker 245), vibration or wireless communication (through the Bluetooth module 246) to a separate device such as the phone 247 or a computing device like a server, laptop or tablet, for example, para [0166]-[0167]; para [0191]), thereby reading on a wireless communication electronic circuit. The detection can include results for one or more biomarkers (para [0100]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the electronic circuit of MacLean et al. including the electronic reader along with the lateral flow assay cartridge as the diagnostic device in the apparatus of Chen et al. because Chen et al. is generic with respect to the type of diagnostic 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 13-14, and 16-17 of copending Application No. 17/065,488 (‘488) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Application ‘488 recites structural elements not recited in the instant claims. However, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
‘488 teaches an apparatus for detecting a biomarker, comprising: an aerosol particulate testing system that tests exhaled breath aerosol (EBA) from airway linings of a user to detect a first biomarker, wherein the aerosol particulate testing system includes a dissolvable EBA sample collector film that captures EBA particulate (claims 1 and 16 of ‘488).
Regarding claim 5, ‘488 teaches the EBA particulate includes non-soluble particulates and droplet particulates, and the dissolvable EBA collector film includes a tacky surface that 
Regarding claim 6, ‘488 teaches a droplet harvester that converts breath vapor from a user to an exhaled breath condensate (EBC) fluid droplet to form a fluid sample (the EBC collector for converting breath vapor received from the lungs and airways of the test subject into a fluid biosample, claim 1 of ‘488).
Regarding claim 7, ‘488 teaches the droplet harvester includes at least one of a hydrophobic field that receives the breath vapor and forms the fluid droplet from the received breath vapor and hydrophilic channels that receive the fluid droplet and channel the fluid droplet towards a fluid sample testing system (claim 2 of ‘488), the fluid sample testing system having a biomarker testing zone that receives the fluid sample and detects a second biomarker (claim 1 of ‘488).
Regarding claim 12, ‘488 teaches the fluid sample testing system comprises a fluidic biosensor that receives the fluid sample potentially containing a biomarker analyte (a biosensor fixed to the inside of the face mask for receiving a fluid biosample from the EBC collector and testing the fluid biosample for a target biomarker, claim 1 of ‘488). The fluidic biosensor includes a bioreceptor area functionalized with an analyte-specific bioreceptor (claim 7 of ‘488). and a transducer that generates a readable signal depending on a change in the bioreceptor in response to receiving the biomarker analyte (generating a test signal dependent on at least the presence and absence of the target biomarker in the fluid biosample, claims 1 and 7 of ‘488).
Regarding claim 13, ‘488 teaches the analyte-specific biomarker includes a reagent that creates a detection reaction with the biomarker analyte and where the fluidic biosensor generates a change in an electrical signal dependent on the biomarker (claim 1, 7, 13-14 of ‘488).


Claims 1-2 and 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9-11 of copending Application No. 16/876,054 (‘054) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Application ‘054 recites structural elements not recited in the instant claims. However, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
‘054 teaches an apparatus for detecting a biomarker, comprising: an aerosol particulate testing system that tests exhaled breath aerosol (EBA) from airway linings of a user to detect a first biomarker, wherein the aerosol particulate testing system includes a dissolvable EBA sample collector film that captures EBA particulate (dissolvable film having a composition effective to receive and capture the at least one of a particulate and droplet of exhaled breath aerosol, claim 10 of ‘054).
Regarding claim 2, ‘054 teaches the dissolvable EBA sample collector film invluding a first reagent that reacts with at least one constituent of the captured particulate in a detection reaction that detects the first biomarker (claim 11 of ‘054).
Regarding claim 5, ‘054 teaches the EBA particulate includes non-soluble particulates and droplet particulates (claims 9-10 of ‘054). ‘054 teaches the dissolvable EBA collector film includes a tacky surface that adheres and captures the non-soluble particulates and water-soluble bulk in order to capture droplet particulates (dissolvable film having a composition effective to receive and capture the at least one of a particulate and a droplet by at least one of embedding or 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641